Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9 (under section titled Prior Art Rejections), filed 08/04/2022, with respect to claim 1’s amended limitation “a capacitance sensing circuit coupled to the first and second sets of electrodes and configured to determine a first capacitance based on a first amount of the first electrode between the first set of electrodes and a second capacitance based a second amount of the first electrode between the second set of electrodes” has been considered but is not persuasive. As discussed in the non-final rejection, Yang et al. (CN 106872730 A, “as seen in the IDS”), herein referred to as “Yang,” discloses this limitation in the background section when using the broadest reasonable interpretation (i.e. BRI). The examiner’s interpretation of the claim language above is measuring capacitance between at least two electrodes, with one of the electrodes being labeled a first electrode, and the first measurement of capacitance based on the characteristics of the first electrode and second electrode of the first set, then measuring a second capacitance based on the characteristics of the first electrode of the first set and the electrodes of the second set. Therefore, the examiner’s BRI is the ability to detect capacitance between multiple electrodes as required.  Yang discloses measuring capacitance between different electrodes, as well as detecting a difference between capacitance via a differential capacitance detection circuit ([0003]-[0004], [0089]).  Finally, it is well known how to measure capacitance between electrodes.
Applicant’s arguments, see page 9-10 (under section titled Prior Art Rejections), filed 08/04/2022, with respect to claim 24’s amended limitation “determining a first capacitance based on a first amount of a first electrode between a first set of electrodes” and “determining a second capacitance based a second amount of the first electrode between a second set of electrodes” has been considered but is not persuasive. As discussed in the non-final rejection, and similar to the claim 1, Yang discloses this limitation in the background section when using the broadest reasonable interpretation (i.e. BRI). Specifically, Yang discloses measuring capacitance between different electrodes, as well as detecting a difference between capacitance via a differential capacitance detection circuit ([0003]-[0004], [0089]).  Finally, it is well known how to measure capacitance between electrodes.
Applicant’s arguments, see pages 10-11 (under section titled Prior Art Rejections), filed 08/04/2022, with respect to claim 13’s amended limitation “a capacitance sensing circuit coupled to the first and second pairs of electrodes and configured to determine a first capacitance based on a first amount of the fifth electrode and the first pair of electrodes and a second capacitance using a second overlap of surface areas between the fifth electrode and the second pair of electrodes” has been considered but is not persuasive. As discussed in the non-final rejection, Horning et al. (EP 2108964 A2, “as seen in the IDS”), herein referred to as “Horning,” discloses this limitation when using the broadest reasonable interpretation (i.e. BRI). The examiner’s interpretation of the claim language above is measuring capacitance between at least two electrodes, with one of the electrodes being labeled a fifth electrode, and the first measurement of capacitance based on the characteristics of the fifth electrode and a pair of electrodes of the first set, then measuring a second capacitance based on the characteristics of the fifth electrode and a pair of electrodes of the second set. Therefore, the examiner’s BRI is the ability to detect capacitance between multiple electrodes as required. Horning discloses measuring capacitance in [0072], and fig. 19 discloses multiple electrodes and circuitry to perform the described functions in [0070]-[0072].  Finally, it is well known how to measure capacitance between electrodes.
Applicant’s arguments, see page 11 (under section titled Prior Art Rejections), filed 08/04/2022, with respect to claim 1’s amended limitation “a capacitance sensing circuit coupled to the first and second pairs of electrodes and configured to determine a first capacitance based on a first amount of the fifth electrode and the first pair of electrodes and a second capacitance using a second overlap of surface areas between the fifth electrode and the second pair of electrodes” and claim 1’s dependent claims 4-10 have been considered but are not persuasive. As discussed above, Yang discloses the amended limitation, and therefore Yanagisawa, (US 20190233279 A1), herein referred to as “Yanagisawa” is not required as a prior art reference to reject the above limitation.
Applicant’s arguments, see page 11 (under section titled Prior Art Rejections), filed 08/04/2022, with respect to claim 24’s amended limitation “determining a first capacitance based on a first amount of a first electrode between a first set of electrodes” and “determining a second capacitance based a second amount of the first electrode between a second set of electrodes” and claim 24’s dependent claim 25 have been considered but are not persuasive. As discussed above, Yang discloses the amended limitation, and therefore Nielsen et al. (US 20090076460 A1, “as seen in the IDS”), herein referred to as “Nielsen” is not required as a prior art reference to reject above limitation.
Please note that the specific limitation provided in the argument is the limitation from claim 1, not from claim 24. However, the examiner’s response is based on the relevant limitation in claim 24. 
Applicant’s arguments, see page 12 (under section titled Prior Art Rejections), filed 08/04/2022, with respect to claim 13’s amended limitation “a capacitance sensing circuit coupled to the first and second pairs of electrodes and configured to determine a first capacitance based on a first amount of the fifth electrode and the first pair of electrodes and a second capacitance using a second overlap of surface areas between the fifth electrode and the second pair of electrodes” and claim 13’s dependent claim 21 have been considered but are not persuasive. As discussed above, Horning discloses the amended limitation, and therefore Tsubaki, (US 20040182158 A1, “as seen in the IDS”), herein referred to as “Tsubaki” is not required as a prior art reference to reject the above limitation.
Applicant’s arguments, see page 12 (under section titled Prior Art Rejections), filed 08/04/2022, with respect to claim 13’s amended limitation “a capacitance sensing circuit coupled to the first and second pairs of electrodes and configured to determine a first capacitance based on a first amount of the fifth electrode and the first pair of electrodes and a second capacitance using a second overlap of surface areas between the fifth electrode and the second pair of electrodes” and claim 13’s dependent claim 23 have been considered but are not persuasive. As discussed above, Horning discloses the amended limitation, and therefore Yang is not required as a prior art reference to reject the above limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN 106872730 A, “as seen in the IDS”), herein referred to as “Yang.”
Regarding Claim 1, Yang discloses: An apparatus, comprising: a first set of electrodes (Fig. 3, #3030; [0084] [0089]. References discloses a plurality of fixed electrodes); a second set of electrodes (Fig. 3, #3030; [0084] [0089]), wherein the first and second sets of electrodes define and form a  pathway; a first electrode disposed in the pathway formed by the first and second sets of electrodes (Fig. 3, #3030; [0084] [0089]) and configured to move along the pathway (Fig. 3,#301, [0084] [0086] [0089]).
Yang does not explicitly teach and a capacitance sensing circuit coupled to the first and second sets of electrodes and configured to determine a first capacitance based on a first amount of the first electrode between the first set of electrodes and a second capacitance based a second amount of the first electrode between the second set of electrodes.
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the aforementioned limitations based on the teachings of Yang.  As to the limitation and a capacitance sensing circuit coupled to the first and second sets of electrodes and configured to determine a first capacitance based on a first amount of the first electrode between the first set of electrodes and a second capacitance based a second amount of the first electrode between the second set of electrodes. ([0003] [0004] [0089] disclose measuring capacitance between different electrodes, as well as detecting a difference between capacitance via a differential capacitance detection circuit; one of ordinary skill in the art is capable of configuring capacitance detecting circuitry to detect separate capacitances based on circuit configuration, so that multiple capacitances can be measured between different electrodes, different electrode pairs, etc.).
It would have been obvious to one of ordinary skill in the art to arrive at the claimed limitations using the teachings of Yang and ordinary and customary circuit measuring to capture capacitance readings to detect movement.
Regarding Claim 2, Yang disclose The apparatus of claim 1 as discussed above.  Yang further discloses: wherein: the first set of electrodes comprises a first pair of electrodes and a second pair of electrodes (Fig. 3, #3030; [0084] [0089]);  the first pair of electrodes are coupled together at a first node ([0023] discloses how the electrodes are connected; one of ordinary skill in the are is capable of making ordinary and customary circuit connections, which includes connecting electrodes to form a capacitor); the second pair of electrodes are coupled together at a second node ([0023] discloses how the electrodes are connected; one of ordinary skill in the are is capable of making ordinary and customary circuit connections, which includes connecting electrodes to form a capacitor); the second set of electrodes comprises a third pair of electrodes and a fourth pair of electrodes (Fig. 3, #3030; [0084] [0089]); the third pair of electrodes are coupled together at a third node ([0023] discloses how the electrodes are connected; one of ordinary skill in the are is capable of making ordinary and customary circuit connections, which includes connecting electrodes to form a capacitor); and the fourth pair of electrodes are coupled together at a fourth node ([0023] discloses how the electrodes are connected; one of ordinary skill in the are is capable of making ordinary and customary circuit connections, which includes connecting electrodes to form a capacitor). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 3, Yang discloses: The apparatus of claim 2, wherein: the first node is configured to be coupled to one of a fixed reference voltage, a ground node, and the capacitance sensing circuit ([0022]. Reference discloses a controller connected to the electrodes to generate a voltage; It is known how to use a controller to provide ground connection as well as measuring specific circuit characteristics, including capacitance); the second node is configured to be coupled to one of the fixed reference voltage, the ground node, and the capacitance sensing circuit ([0022]); the third node is configured to be coupled to one of the fixed reference voltage, the ground node, and the capacitance sensing circuit ([0022]); and the fourth node is configured to be coupled to one of the fixed reference voltage, the ground node, and the capacitance sensing circuit ([0022]). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 11, Yang discloses: The apparatus of claim 1, wherein the first electrode comprises a floating electrode (Fig. 3, #301; [0003] [0085]. Reference discloses an electrode (#301) being constantly suspended (i.e. floating); electrode #301 may be the first electrode). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 12, Yang discloses: The apparatus of claim 1, wherein the first electrode is not electrically connected to the capacitance sensing circuit (Fig. 3, #301; [0003] [0085]. Reference discloses a electrode (#301) that is not electrically connected to a sensing circuit; electrode #301 may be the first electrode). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 24, A method, comprising: determining a first capacitance based on a first amount of a first electrode between a first set of electrodes (Fig. 3, #301, #3030; [0003] [0004] [0084] [0089]. Reference discloses fixed electrodes, and measuring capacitance between them, in the background art as well as this invention), wherein the first set of electrodes comprises a first pair of electrodes and a second pair of electrodes orthogonal to the first pair of electrodes (Fig. 3, #3030; [0084] [0089]);, wherein the second set of electrodes is adjacent to the first set of electrodes and comprises a third pair of electrodes adjacent to the first pair of electrodes (Fig. 3, #3030; [0084] [0089]) and a fourth pair of electrodes orthogonal to the third pair of electrodes and adjacent to the second pair of electrodes (Fig. 3, #3030; [0084] [0089]), wherein the first and second sets of electrodes define an pathway (Fig. 3, #3030; [0084] [0089]); and determining a position of the first electrode along the  pathway based on the first capacitance and the second capacitance ([0003] Reference discloses state of the art, which uses capacitance measurements to determine relative positions).
Yang does not explicitly teach determining a second capacitance based on a second amount of the first electrode between a second set of electrodes.
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the aforementioned limitations based on the teachings of Yang.  As to the limitation determining a second capacitance based on a second amount of the first electrode between a second set of electrodes (Fig. 3, #301, #3030; [0003] [0004] [0084] [0089]. Reference discloses fixed electrodes, and measuring capacitance between them, in the background art as well as this invention.  One of ordinary skill in the art is capable of ordinary and customary circuit measurement such as measuring capacitance between specific electrodes).
It would have been obvious to one of ordinary skill in the art to arrive at the claimed limitations using the teachings of Yang and ordinary and customary circuit measuring to capture capacitance readings to detect movement along multiple sets of electrodes.
Claims 13-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Horning et al. (EP 2108964 A2, “as seen in the IDS”), herein referred to as “Horning.”
Regarding Claim 13, An apparatus, comprising: a first pair of electrodes, comprising a first electrode and a second electrode separated from the first electrode by a first distance (Fig. 1, #106, #108; [0027]. Reference discloses two fixed electrodes (#106 and #108) at a fixed distance); a second pair of electrodes adjacent to the first pair of electrodes, comprising a third electrode orthogonal to the first electrode and a fourth electrode orthogonal to the second electrode and separated from the third electrode by a second distance (Fig. 1, #110, #112; [0027]), wherein the first and second pairs of electrodes define a pathway between the first and second electrodes and the third and fourth electrodes (Fig. 1, #102 [0027]. Reference discloses a pathway via mass 102); a fifth electrode disposed in the pathway formed by the first and second pairs of electrodes and configured to move along the pathway (Fig. 1, #102 [0027] [0028]. Reference discloses pathway via proof mass 102 (which moves) and gaps between electrodes); 
Horning does not explicitly teach and a capacitance sensing circuit coupled to the first and second pairs of electrodes and configured to determine a first capacitance based on a first amount of the fifth electrode and the first pair of electrodes and a second capacitance using a second overlap of surface areas between the fifth electrode and the second pair of electrodes.
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the aforementioned limitations based on the teachings of Horning.  As to the limitation and a capacitance sensing circuit coupled to the first and second pairs of electrodes and configured to determine a first capacitance based on a first amount of the fifth electrode and the first pair of electrodes and a second capacitance using a second overlap of surface areas between the fifth electrode and the second pair of electrodes (Fig. 19, [0070] [0071] [0072]. Reference discloses processing system connected to apparatus for collecting data, including capacitance in [0072].  Fig. 19 discloses multiple electrodes and circuitry to perform the described functions in [0070]-[0072].  One of ordinary skill in the art is capable of ordinary and customary circuit measurement such as measuring capacitance between specific electrodes and programming processing system to measure capacitance as required).
It would have been obvious to one of ordinary skill in the art to arrive at the claimed limitations using the teachings of Horning and ordinary and customary circuit measuring to capture capacitance readings to detect movement along multiple sets of electrodes.
Regarding Claim 14, Horning discloses: The apparatus of claim 13, wherein the fifth electrode comprises: a first opposing surface adjacent to the first and third electrodes (Fig. 1, #102, #106, #110, [0027] [0028]); and a second opposing surface adjacent to the second and fourth electrodes (Fig. 1, #102, #108, #112, [0027] [0028]). The reasons and motivation for combining are the same as recited in the rejection of claim 13 above. 
Regarding Claim 15, Horning discloses: The apparatus of claim 14, wherein the capacitance sensing circuit is configured to determine the first capacitance through transfer of charge from a capacitance between the first fixed electrode and the first opposing surface and from a capacitance between the second fixed electrode and the second opposing surface (Fig. 16 [0058]; Fig. 17 [0063]; Fig. 18 [0068]; Fig. 19, [0070] [0071] [0072]. Figures show different configurations for sensor connections and circuitry. One of ordinary skill in the art is capable of performing ordinary and customary connections of circuit elements to obtain desired measurement and data). The reasons and motivation for combining are the same as recited in the rejection of claim 13 above.
Regarding Claim 16, Horning discloses: The apparatus of claim 14, wherein the capacitance sensing circuit is configured to determine the second capacitance through transfer of charge from a capacitance between the third electrode and the first opposing surface and from a capacitance between the fourth electrode and the second opposing surface (Fig. 16 [0058]; Fig. 17 [0063]; Fig. 18 [0068]; Fig. 19, [0070] [0071] [0072]. Figures show different configurations for sensor connections and circuitry. One of ordinary skill in the art is capable of performing ordinary and customary connections of circuit elements to obtain desired measurement and data). The reasons and motivation for combining are the same as recited in the rejection of claim 13 above.
Regarding Claim 22, Horning discloses: The apparatus of claim 13, wherein the first and third electrodes are coupled to ground (Fig. 16 [0058]; Fig. 17 [0063]; Fig. 18 [0068]; Fig. 19, [0070] [0071] [0072]. Reference discloses processing system connected to apparatus in different configurations for collecting data. One of ordinary skill in the art is capable of programming processing system to ground specific electrodes as required), and wherein the second and fourth electrodes and the fifth electrode are arranged within the first and third electrodes (Fig. 1; [0027]. Reference discloses multiple electrodes in one embodiment; It is known to reconfigure fixed and moveable electrode as required). The reasons and motivation for combining are the same as recited in the rejection of claim 13 above.
Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Yanagisawa, (US 20190233279 A1), herein referred to as “Yanagisawa.”
Regarding Claim 4, Yang discloses The apparatus of claim 3 as described above. Yang is silent on wherein the capacitance sensing circuit is further configured to: cause the second and fourth nodes to be coupled to the ground node; cause a voltage to be provided to the first and third nodes; cause charge to be transferred from the first node to a first capacitor; and cause charge to be transferred from the third node to a second capacitor.
Yanagisawa teaches: wherein the capacitance sensing circuit is further configured to: cause the second and fourth nodes to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]. Reference discloses circuitry that allows different configurations and combinations of circuit elements via a switch (#141), including capacitors (#20), a voltage source (#150), and ground (Shield1, Shield2)); cause a voltage to be provided to the first and third nodes (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause charge to be transferred from the first node to a first capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); and cause charge to be transferred from the third node to a second capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yang with Yanagisawa to increase the amount of electrical connection options available, during experimentation and final application.
Regarding Claim 5, Yang discloses The apparatus of claim 3 as described above. Yang is silent on wherein the capacitance sensing circuit is further configured to: cause the second and fourth nodes to be uncoupled from the fixed reference voltage, the ground node, and the capacitance sensing circuit; cause a voltage to be provided to the first node; cause the third node to be coupled to the ground node; cause charge to be transferred from the first node to a charge transfer capacitor; cause a voltage to be provided to the third node; cause the first node to be coupled to the ground node; and cause charge to be transferred from the third node to the charge transfer capacitor.
Yanagisawa teaches: wherein the capacitance sensing circuit is further configured to: cause the second and fourth nodes to be uncoupled from the fixed reference voltage, the ground node, and the capacitance sensing circuit (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]. Reference discloses circuitry that allows different configurations and combinations of circuit elements via a switch (#141), including capacitors (#20), a voltage source (#150), and ground (Shield1, Shield2)); cause a voltage to be provided to the first node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause the third node to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause charge to be transferred from the first node to a charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause a voltage to be provided to the third node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause the first node to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); and cause charge to be transferred from the third node to the charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yang with Yanagisawa to increase the amount of electrical connection options available, during experimentation and final application.
Regarding Claim 6, Yang discloses The apparatus of claim 3 as described above. Yang is silent on wherein the capacitance sensing circuit is further configured to: cause the first and third nodes to be uncoupled from the fixed reference voltage, the ground node, and the capacitance sensing circuit; cause a voltage to be provided to the second node; cause the fourth node to be coupled to the ground node; cause charge to be transferred from the second node to a charge transfer capacitor; cause a voltage to be provided to the fourth node; cause the second node to be coupled to the ground node; and cause charge to be transferred from the fourth node to the charge transfer capacitor.
Yanagisawa teaches: wherein the capacitance sensing circuit is further configured to: cause the first and third nodes to be uncoupled from the fixed reference voltage, the ground node, and the capacitance sensing circuit (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]. Reference discloses circuitry that allows different configurations and combinations of circuit elements via a switch (#141), including capacitors (#20), a voltage source (#150), and ground (Shield1, Shield2)); cause a voltage to be provided to the second node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause the fourth node to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause charge to be transferred from the second node to a charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause a voltage to be provided to the fourth node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause the second node to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); and cause charge to be transferred from the fourth node to the charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yang with Yanagisawa to increase the amount of electrical connection options available, during experimentation and final application.
Regarding Claim 7, Yang discloses The apparatus of claim 3 as described above. Yang is silent on wherein the capacitance sensing circuit is further configured to: cause a voltage to be provided to the first node; cause the second, third, and fourth nodes to be coupled to the ground node; cause charge to be transferred from the first node to a charge transfer capacitor; cause a voltage to be provided to the third node; cause the first, second, and fourth nodes to be coupled to the ground node; and cause charge to be transferred from the third node to the charge transfer capacitor.
Yanagisawa teaches: wherein the capacitance sensing circuit is further configured to: cause a voltage to be provided to the first node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]. Reference discloses circuitry that allows different configurations and combinations of circuit elements via a switch (#141), including capacitors (#20), a voltage source (#150), and ground (Shield1, Shield2)); cause the second, third, and fourth nodes to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause charge to be transferred from the first node to a charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause a voltage to be provided to the third node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause the first, second, and fourth nodes to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); and cause charge to be transferred from the third node to the charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yang with Yanagisawa to increase the amount of electrical connection options available, during experimentation and final application.
Regarding Claim 8, Yang discloses The apparatus of claim 3 as described above. Yang is silent on wherein the capacitance sensing circuit is further configured to: cause a voltage to be provided to the second, third, and fourth nodes; cause the first node to be coupled to the ground node; cause charge to be transferred from the second, third, and fourth nodes to a charge transfer capacitor; cause a voltage to be provided to the first, second, and fourth nodes; cause the third node to be coupled to the ground node; and cause charge to be transferred from the first, second, and fourth nodes to the charge transfer capacitor.
Yanagisawa teaches: wherein the capacitance sensing circuit is further configured to: cause a voltage to be provided to the second, third, and fourth nodes (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]. Reference discloses circuitry that allows different configurations and combinations of circuit elements via a switch (#141), including capacitors (#20), a voltage source (#150), and ground (Shield1, Shield2)); cause the first node to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause charge to be transferred from the second, third, and fourth nodes to a charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause a voltage to be provided to the first, second, and fourth nodes (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause the third node to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); and cause charge to be transferred from the first, second, and fourth nodes to the charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yang with Yanagisawa to increase the amount of electrical connection options available, during experimentation and final application.
Regarding Claim 9, Yang discloses The apparatus of claim 3 as described above. Yang is silent on wherein the capacitance sensing circuit is further configured to: cause a voltage to be provided to the second node; cause the first, third, and fourth nodes to be coupled to the ground node; cause charge to be transferred from the second node to a charge transfer capacitor; cause a voltage to be provided to the fourth node; cause the first, second, and third nodes to be coupled to the ground node; and cause charge to be transferred from the fourth node to the charge transfer capacitor.
Yanagisawa teaches: wherein the capacitance sensing circuit is further configured to: cause a voltage to be provided to the second node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]. Reference discloses circuitry that allows different configurations and combinations of circuit elements via a switch (#141), including capacitors (#20), a voltage source (#150), and ground (Shield1, Shield2)); cause the first, third, and fourth nodes to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause charge to be transferred from the second node to a charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause a voltage to be provided to the fourth node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause the first, second, and third nodes to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); and cause charge to be transferred from the fourth node to the charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yang with Yanagisawa to increase the amount of electrical connection options available, during experimentation and final application.
Regarding Claim 10, Yang discloses The apparatus of claim 3 as described above. Yang is silent on wherein the capacitance sensing circuit is further configured to: cause a voltage to be provided to the first, third, and fourth nodes; cause the second node to be coupled to the ground node; cause charge to be transferred from the first, third, and fourth nodes to a charge transfer capacitor; cause a voltage to be provided to the first, second, and third nodes; cause the fourth node to be coupled to the ground node; and cause charge to be transferred from the first, second, and third nodes to the charge transfer capacitor.
Yanagisawa teaches: wherein the capacitance sensing circuit is further configured to: cause a voltage to be provided to the first, third, and fourth nodes (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]. Reference discloses circuitry that allows different configurations and combinations of circuit elements via a switch (#141), including capacitors (#20), a voltage source (#150), and ground (Shield1, Shield2)); cause the second node to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause charge to be transferred from the first, third, and fourth nodes to a charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause a voltage to be provided to the first, second, and third nodes (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); cause the fourth node to be coupled to the ground node (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]); and cause charge to be transferred from the first, second, and third nodes to the charge transfer capacitor (Fig 9, #20, #150, #141, Shield1, Shield2; [0119] [0120]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yang with Yanagisawa to increase the amount of electrical connection options available, during experimentation and final application.
Claims 17-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Horning in view of Yang.
Regarding Claim 17, Horning discloses The apparatus of claim 14 as described above. Horning further discloses: further comprising: wherein the capacitance sensing circuit is further coupled to the third and fourth pairs of electrodes and further configured to determine the first capacitance using the third pair of electrodes and the second capacitance using the fourth pair of electrodes (Figs. 16, 17, 18, 19, [0028] [0070] [0071] [0072]. Reference discloses processing system connected to apparatus in different configurations for collecting data. One of ordinary skill in the art is capable of performing ordinary and customary connections of circuit elements to obtain desired measurement and data and program processing system to measure capacitance as requied). Horning is silent on a third pair of electrodes orthogonal to the first pair of electrodes, comprising a sixth fixed electrode and a seventh fixed electrode separated from the sixth fixed electrode by a third distance; and a fourth pair of electrodes orthogonal to the second pair of electrodes and adjacent to the third pair of electrodes, comprising a eighth electrode and a ninth electrode separated from the eighth electrode by a fourth distance.
Yang teaches: a third pair of electrodes orthogonal to the first pair of electrodes, comprising a sixth fixed electrode and a seventh fixed electrode separated from the sixth fixed electrode by a third distance (Fig. 3, #3030; [0084] [0089]. Reference discloses a plurality of fixed electrodes parallel and orthogonal to each other); and a fourth pair of electrodes orthogonal to the second pair of electrodes and adjacent to the third pair of electrodes, comprising a eighth electrode and a ninth electrode separated from the eighth electrode by a fourth distance (Fig. 3, #3030; [0084] [0089]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Horning with Yang and add additional electrodes in order to increase accuracy of capacitance readings and hence obtain better position data.
Regarding Claim 18, Horning and Yang disclose The apparatus of claim 17 as discussed above.  Horning further discloses wherein the third and fourth pairs of electrodes are coupled to a fixed reference voltage (Figs. 16, 17, 18, 19, [0028] [0070] [0071] [0072]. Reference discloses processing system connected to apparatus in different configurations for typical circuit collecting data.  One of ordinary skill in the art is capable of programming processing systems to collect data as required). The reasons and motivation for combining are the same as recited in the rejection of claim 17 above.
Regarding Claim 19, Horning and Yang disclose The apparatus of claim 18 as discussed above.  Horning further discloses wherein the capacitance sensing circuit is configured to determine the first capacitance through transfer of charge from a capacitance between the first pair of electrodes, the fifth electrode, and the third pair of electrodes (Figs. 16, 17, 18, 19, [0028] [0070] [0071] [0072] Reference discloses processing system connected to apparatus in different configurations for collecting typical circuit data.  One of ordinary skill in the art is capable of programming processing systems to measure capacitance as required). The reasons and motivation for combining are the same as recited in the rejection of claim 17 above.
Regarding Claim 20, Horning and Yang disclose The apparatus of claim 18 as discussed above.  Horning further discloses wherein the capacitance sensing circuit is configured to determine the second capacitance through transfer of charge from a capacitance between the second pair of electrodes, the fifth electrode, and the fourth pair of electrodes (Figs. 16, 17, 18, 19, [0028] [0070] [0071] [0072] Reference discloses processing system connected to apparatus in different configurations for collecting typical circuit data.  One of ordinary skill in the art is capable of programming processing systems to measure capacitance as required). The reasons and motivation for combining are the same as recited in the rejection of claim 17 above.
Regarding Claim 23, Horning discloses The apparatus of claim 13 as discussed above. Horning is silent on: further comprising an active electrical shield arranged around the first and third electrodes, wherein the active electrical shield is configured to have the same electric potential as the first and third electrodes.
Yang teaches: further comprising an active electrical shield arranged around the first and third electrodes ([0004]. Reference discloses problem in the field of interference affecting accuracy of measurement; providing an electrical shield to minimize electrical interference is ordinary and customary, and well within the capability of one of ordinary skill in the art), wherein the active electrical shield is configured to have the same electric potential as the first and third electrodes ([0004]. Reference discloses problem in the field of interference affecting accuracy of measurement; providing an electrical shield to minimize electrical interference is ordinary and customary, and well within the capability of one of ordinary skill in the art)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Horning with Yang.  This would be obvious because providing an electrical shield to minimize electrical interference is ordinary and customary, and well within the capability of one of ordinary skill in the art.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Horning in view of Tsubaki, (US 20040182158 A1, “as seen in the IDS”), herein referred to as “Tsubaki.”
Regarding Claim 21, Horning discloses The apparatus of claim 13 as discussed above. Horning is silent on: further comprising a motor, wherein a speed of the motor is controllable based on movement of the fifth electrode along the pathway.
Tsubaki teaches: further comprising a motor, wherein a speed of the motor is controllable based on movement of the fifth electrode along the pathway (Fig. 3; [0004] [0006] [0036] [0040] [0041] [0042]. Reference discloses combination of a moveable electrode (fig. 3, #6d) and fixed electrodes (fig. 3, #7a and #9a) that form capacitances (fig. 3 C1, C2) and are then used as an acceleration sensor in a vehicle; the acceleration sensor sends a signal/data to a vehicle stability control system; based on the data the vehicle stability control system in turn controls the vehicle’s speed via braking and/or reducing engine power). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Horning with Tsubaki. This would be obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395. See MPEP §2143-I.A for additional information.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Nielsen et al. (US 20090076460 A1, “as seen in the IDS”), herein referred to as “Nielsen.”
Regarding Claim 25, Yang discloses The method of claim 24 as discussed above. Yang is silent on further comprising: providing the position of the first electrode along the pathway to one or more other circuits, wherein the one or more other circuits are configured to modify operation based on the position of the first electrode along the pathway.
Nielsen teaches: further comprising: providing the position of the first electrode along the pathway to one or more other circuits (Fig. 1, [0064]. Reference discloses determining the position of a moveable part based on capacitance, then transmitting the data to a signal processor), wherein the one or more other circuits are configured to modify operation based on the position of the first electrode along the pathway (Fig. 1, [0064]. Reference discloses determining the position of a moveable part based on capacitance, then transmitting the data to a signal processor, which can be programmed as required).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yang with Nielsen in order to capture additional data and characteristics related to the first electrode and pathway.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE  MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

/TARUN SINHA/Primary Examiner, Art Unit 2863